DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 12-18, 22 are pending; claims 4, 12-18 are withdrawn.
This action is Final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claim 1:
 (c) posing a query to the user about a subjective effect on the user of the first drinking event (method of organizing human activity)
(d) correlating a response of the user to the query about the subjective effect of the first drinking event with the first transdermal alcohol measurement of the user for the first drinking event to obtain a correlating factor specific to the user (method of organizing human activity, mental process, mathematical relationship of feelings to measurements)
 (g) during the second drinking event predict the subjective effect on the user from the second drinking event using the correlating factor and the second transdermal alcohol measurement (mental process, organizing human activity, mathematical relationship of measurement to correlation factor)
	Claim 5:
(c) querying the user about the user's subjective feelings of impairment or intoxication relating to the first drinking event (method of organizing human activity) 
(d) correlating the user's subjective feelings of impairment or intoxication relating to the first drinking event to the peak BAC level from the first drinking event to establish a correlating factor specific to the user (method of organizing human activity, mental process, mathematical relationship of feelings to measurements) 
 (g) during the second drinking event, based on the BAC level of the user during the second drinking event and the correlating factor derived from the first drinking event, about potential for feelings of impairment or intoxication from the second drinking event (mental process, organizing human activity, mathematical relationship of measurement to correlation factor)

These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
Claim 1: 
(a) using a transdermal alcohol sensor device to obtain a first transdermal alcohol measurement of the user for a first drinking event;
(b) electronically transmitting the first transdermal alcohol measurement to a user interface device, the user interface device comprising a compute device configured to receive information from the transdermal alcohol sensor device and to display an output; 
(e) then, during a second drinking event, using the transdermal alcohol sensor device to obtain a second transdermal alcohol measurement of the user;
(f) electronically transmitting the second transdermal alcohol measurement to a user interface device during the second drinking event;
(h) during the second drinking event, alerting the user by displaying, on the user interface device, the subjective effect on the user predicted from the second transdermal alcohol measurement;
Claim 5
(a) determining a peak blood alcohol (BAC) level of the user for a first drinking event, wherein the peak BAC level is determined using a transdermal alcohol sensor device;
(b) electronically transmitting to a user interface device, the peak BAC level determined by the transdermal alcohol sensor device, the use interface device comprising a compute device configured to receive information from the transdermal alcohol sensor device and to display an output;
(e) monitoring the BAC level of the user during a second drinking event using the transdermal alcohol sensor device; and 
(f) during the second drinking event, electronically transmitting to the user interface device, the BAC level of the user monitored by the transdermal alcohol sensor device during the second drinking period
(g) during the second drinking event using the user interface device to provide a notification to the user,
The features of claim 1 are directed to extra solution data gathering steps necessary for the steps in the recited exceptions, pre-solution activities related to gathering the data to a generic processing device, and using such generic processing device to implement the identified exceptions. The features of claim 5 are directed to extra solution pre and post solution steps of data gathering, pre-solution activities related to gathering the data to a generic processing device, using such generic processing device to implement the identified exceptions, and outputting a report or result of the steps of the recited exception. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are:
Claim 1: 
(a) using a transdermal alcohol sensor device to obtain a first transdermal alcohol measurement of the user for a first drinking event;
(b) electronically transmitting the first transdermal alcohol measurement to a user interface device, the user interface device comprising a compute device configured to receive information from the transdermal alcohol sensor device and to display an output; 
(e) then, during a second drinking event, using the transdermal alcohol sensor device to obtain a second transdermal alcohol measurement of the user;
(f) electronically transmitting the second transdermal alcohol measurement to a user interface device during the second drinking event;
(h) during the second drinking event, alerting the user by displaying, on the user interface device, the subjective effect on the user predicted from the second transdermal alcohol measurement;
Claim 5
(a) determining a peak blood alcohol (BAC) level of the user for a first drinking event, wherein the peak BAC level is determined using a transdermal alcohol sensor device;
(b) electronically transmitting to a user interface device, the peak BAC level determined by the transdermal alcohol sensor device, the use interface device comprising a compute device configured to receive information from the transdermal alcohol sensor device and to display an output;
(e) monitoring the BAC level of the user during a second drinking event using the transdermal alcohol sensor device; and 
(f) during the second drinking event, electronically transmitting to the user interface device, the BAC level of the user monitored by the transdermal alcohol sensor device during the second drinking period
(g) during the second drinking event using the user interface device to provide a notification to the user,
Such limitations related to the sensors are recognized by the courts as routine data gathering in order to input data to the exceptions, and thus, do not add a meaningful limitation to the methods as it would be routinely used by those of ordinary skill in the art in order to apply the exception. In addition, these sensor structures are known in the art as conventional off the shelf elements (see specification pages 11-12 in reference to US 5,944,661), and additionally known in US 2009/0182216, US 2014/0365142, US 2016/0338627, US 2017/0086714. The recited features of a generic computing device are not significantly more as these structures are merely used as a tool to automate the claimed steps to gather the data, process the data, and generate an alert/report from such analysis. Such claimed systems are known in the art for gathering data from transdermal alcohol sensors, process data, and output alerts/reports based on analysis of data (see US 2014/0365142). Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The additional limitations recited in the dependent claims do not amount to practical application or significantly more when considered individually and as a whole as these features are further narrowing of the identified exceptions (a more specific abstraction is still an abstraction), and further insignificant extra solution post solution activities of limiting the notification to a generic user interface device. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Therefore, analyzing the claims as an ordered combination under the Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.
Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims filed 3/21/2022.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant argues that the transdermal alcohol sensor is more than for insignificant extra solution activities related to the claimed steps. The examiner respectfully disagrees. The sensor acquires the expected data necessary for the exceptions to be completed and is merely extra-solution activities. The features which applicant argues are particular are recited generically. For example, the sensor as claimed is an off the shelf sensor as stated in the disclosure as filed. The sensor is merely relied upon for gathering the expected and conventional transdermal alcohol data. In further regards to the user device, such device is merely used as a tool for further data gathering and automated computer processing of the claimed exceptions, i.e. a computer used merely as a tool to implement the exception. The compute device is merely a generic black box. In further regards to the user device, such device is merely used as a tool for further data gathering and automated computer processing of the claimed exceptions, i.e. a computer used merely as a tool to implement the exception. The rejections are respectfully maintained in view of the step 2A arguments. Applicant further argues that under step 2B the claim limitations are inventive for at least the same reason the claims are not taught by the cited art. The examiner respectfully disagrees. Novelty under 35 U.S.C. 102/103 does not equate to patentability under 35 U.S.C. 101. The rejections are respectfully maintained as presented above to account for applicant’s amendments to the claims. It may be beneficial for applicant to contact the examiner for interview to discuss the 101 rejections prior to further prosecution or appeal.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered and are persuasive due to the amendments to the claims and the arguments related to such amendments for the prior proposed combination. The rejections are withdrawn.

Conclusion
No prior art rejections have been applied to claims 1-3, 5-10, 22 as explained above, but the claims are not in condition for allowance due to the rejections of the claims under 35 U.S.C. 101.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791